DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it comprises of 2 paragraphs.  Correction is required.  See MPEP § 608.01(b).
The term “Improvement in” in the title title “Improvement in or Related to Transdermal Delivery” should not be included in at the beginning of the title of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the ejection mechanism" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “and an ejection mechanism is configured to move the securing member from the second position to the first position”.
Claim 19 recites the limitation “the first direction from a first position to a second position to receive the needle assembly, and a securing member movable in the second direction from a first position”. The first and second directions lack antecedent basis. For the purposes of examination, the claim will be interpreted as “A needle device assembly according to Claim 18 wherein the loading mechanism includes a receiving member movable in a first direction from a first position to a second position to receive the needle assembly, and a securing member moveable in a second direction from a first position to a second position to 
Claim 20, by virtue of being dependent on claim 19, is also rendered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pongpairochana et al. (hereinafter Pongpairochana) (U.S. Patent Application # 20070197968).
Regarding claim 1, Pongpairochana discloses a device comprising a device body (fig. 1, housing 2) having an opening (fig. 2, opening 30) for receiving a needle assembly in use (fig. 4, needle assembly 32), and a loading mechanism movable in used to receive the needle assembly via the opening (fig. 4, retaining element 60 with hinge 61 and flange 62) and secure the needle assembly relative to the device body (fig. 6), wherein the loading mechanism is configured to receive and secure the needle assembly upon force exerted on the loading mechanism in a single direction (fig. 4, extension 64 against mechanism 60. Also see annotated figure below). 

    PNG
    media_image1.png
    934
    573
    media_image1.png
    Greyscale

Regarding claim 2, Pongpairochana discloses wherein the loading mechanism is configured to move in a first direction to receive the needle assembly (see annotated figure above) and in a second direction to secure the needle assembly relative to the device body (see annotated figure above). 
Regarding claim 3, Pongpairochana discloses wherein the loading mechanism includes a receiving member movable in the first direction from a first position to a second position to receive the needle assembly ( fig. 5, retaining element 60), and a securing member moveable in the second direction from a first position to a second position to secure the needle assembly relative to the device body (fig. 5, flange 62 securing needle assembly 32)
Regarding claim 7, Pongpairochana discloses wherein the securing member is biased towards the second direction (paragraph 0055).
Regarding claim 14, Pongpairochana discloses a needle assembly for use with the device (fig. 4, needle assembly 32) comprising a needle body (fig. 4, needle support 33), a primary 
Regarding claim 16, Pongpairochana discloses wherein the needle body has an L-shaped cross-section (see annotated figure below).

    PNG
    media_image2.png
    246
    308
    media_image2.png
    Greyscale

Regarding claim 17, Pongpairochana discloses a needle assembly wherein the vial connector includes a secondary needle projection (needle rear end 35).
Claims 1-5 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Lindquist (U.S. Patent # 6006798).
Regarding claim 1, Lindquist discloses a device comprising a device body having an opening for receiving a needle assembly in use (fig. 1, channel 70 inside loading jig 10); and a loading mechanism moveable in use to receive the needle assembly via the opening (fig. 1, see annotated figure below) and secure the needle assembly relative to the device body (col. 1, lines 50-55), wherein the loading mechanism is configured to receive and secure the needle assembly upon force exerted on the loading mechanism in a single direction (fig. 1, see annotated figure below).

    PNG
    media_image3.png
    670
    763
    media_image3.png
    Greyscale

Regarding claim 2, Lindquist discloses a device wherein the loading mechanism is configured to move in a first direction to receive the needle assembly and in a second direction to secure needle assembly relative to the device body (see annotated figure above).
Regarding claim 3, Lindquist discloses a device wherein the loading mechanism includes a receiving member movable in the first direction from a first position to a second position to receive the needle assembly (fig. 1, see annotated figure above), and a securing member moveable in the second direction from a first position to a second position to secure the needle assembly relative to the device body (fig. 1, see annotated figure above).
Regarding claim 4, Lindquist discloses a device wherein the receiving member (fig. 1, jig structure 30) is configured to prevent movement of the securing member (fig. 1, securing clip 71a) when the receiving and securing members are in the respective first positions (fig. 1, surface of jig 30 preventing movement of pin 40 from moving; first position is interpreted as right before the pin enters the aperture, and the pin is abutting the surface of the jig), and wherein the receiving member is configured to permit movement of the securing member when 
Regarding claim 5, Lindquist discloses a device wherein the receiving member includes an abutting surface (fig. 1, surface of jig 30) and the securing member (fig. 1, securing clip 71a) includes a projection (fig. 1, pin 40 of securing clips 71a, 71b, and 36), wherein the projection is configured to abut the abutting surface to prevent movement of the securing member when the receiving and securing members are in the respective first positions (fig. 1, surface of jig 30 preventing movement of pin 40 from moving; in the first position is interpreted as right before the pin enters the aperture, and the pin is abutting the surface of the jig), and wherein the aperture receives the projection to permit movement of the securing member when the receiving and securing members are in the respective second positions (fig. 1, aperture 42 allowing pin 40 to move inwards).
Claims 1-3, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (WO 2015091758 A1)
Regarding claim 1, Werner discloses a device comprising a device body (fig. 1, housing 12) having an opening (fig. 21, recessed structure 22) for receiving a needle assembly in use (fig. 1, injector 60), and a loading mechanism movable in use to receive the needle assembly via the opening (slider 32 on hinge 18, and latch members 26 with grooves 24) and secure the needle assembly relative to the device body (fig. 6), wherein the loading mechanism is configured to receive and secure the needle assembly upon force exerted on the loading mechanism in a single direction (see annotated figure below). 

    PNG
    media_image4.png
    593
    767
    media_image4.png
    Greyscale

Regarding claim 2, Werner discloses wherein the loading mechanism is configured to move in a first direction to receive the needle assembly (see annotated figure above) and in a second direction to secure the needle assembly relative to the device body (see annotated figure above). 
Regarding claim 3, Werner discloses wherein the loading mechanism includes a receiving member movable in the first direction from a first position to a second position to receive the needle assembly (fig. 2, slider 32, fig. 20-21, see annotated figure below), and a securing member (fig. 2, latch members 26) moveable in the second direction from a first position to a second position to secure the needle assembly relative to the device body (figs. 1 and 2, pivot axis 18 moving latch members 26 towards grooves 24).


    PNG
    media_image5.png
    632
    661
    media_image5.png
    Greyscale

Regarding claim 6, Werner discloses wherein the receiving member is biased in a third direction opposite to the first direction (fig. 19, planar spring 34 biasing movement from contracted position shown in fig. 20 to expanded position in fig. 21).
Regarding claim 11, Werner discloses wherein the device body includes a first and second wall portions spaced from one another (see annotated figure below) to define the opening, the first wall portion being configured to reduce the size of the opening upon movement of the loading mechanism to secure the needle assembly relative to the device body (see annotated figure below).

    PNG
    media_image4.png
    593
    767
    media_image4.png
    Greyscale

Regarding claim 12, Werner discloses a device wherein the loading mechanism is configured to move in a first direction to receive the needle assembly (fig. 3, slider 32, see annotated figure above) and in a second direction to secure needle assembly relative to the device body (fig. 3, latch members 26, see annotated figure above), the loading mechanism includes a receiving member movable in the first direction from a first position to a second position to receive the needle assembly (fig. 2, slider 32), and a securing member moveable in the second direction from a first position to a second position to secure the needle assembly relative to the device body (fig.2, latch members 26), and the first wall portion is configured to move towards the second wall portion upon movement of the securing member from the first position to the second position (see annotated figure above).
Regarding claim 13, Werner discloses a device wherein the loading mechanism is configured to move in a first direction to receive the needle assembly (fig. 3, slider 32, see annotated figure above) and in a second direction to secure needle assembly relative to the device body (fig. 3, latch members 26, see annotated figure above), the loading mechanism includes a receiving member movable in the first direction from a first position to a second .
Claims 18-20 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Cronenburg (WO 2013134246 A1)
Regarding claim 18, Cronenberg discloses a needle device assembly comprising: a device comprising: a device body (fig. 2, adapter 40 and slider 60) having an opening (fig. 2, passage 420) for receiving a needle assembly in use; and a loading mechanism moveable in use to receive the needle assembly via the opening  and secure the needle assembly relative to the device body (figs. 2-3, slider 60), wherein the loading mechanism is configured to receive and secure the needle assembly upon force exerted on the loading mechanism in a single direction (paragraph 0056), and a needle assembly (fig. 4, adapter assembly with needle holder 80) comprising: a needle body (fig. 7, needle holder 80); a primary needle projection extending from a surface of the needle body (fig. 7, 5, needle 82); and a vial connector positioned on surface of the needle body (fig. 5, vial end 440 of needle 82), the vial connector being configured to be in fluid communication with a vial in use (fig. 5, vial end 440 of needle 82 with vial 16), the needle assembly being insertable and removable from the device via the opening, wherein the force exerted upon the loading mechanism in the single direction is provided by the needle assembly (paragraph 0056).
Regarding claim 19, Cronenburg discloses a needle device assembly wherein the loading mechanism includes a receiving member movable in the first direction from a first position to a second position to receive the needle assembly (fig. 6, push fingers 64 with assembly supports 66), and a securing member movable in the second direction from a first position to a second position to secure the needle assembly relative to the device body (fig. 3, slider 60 with locking tab 62), and the securing member is configured to abut the needle assembly when the securing member is in the second position (fig. 5, slider 60 abutting side ledge 86 of needle holder 80).
Regarding claim 20, Cronenburg disclose a needle device assembly further including a vial for containing a pharmaceutical composition (fig. 4, vial 16) located within the device body (fig. 4, vial 16 inside adapter 40) so that the needle assembly is held between the securing member in the second position and the vial so as to secure the needle assembly relative to the device body (fig. 4, needle holder 80 between vial 16 and securing tab 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C 103 as being unpatentable over Pongpairochana in view of Sibuet (WO 9011789). 
Regarding claim 8, Pongpairochana discloses substantially the device disclosed in claim 1, and further teaches a device that removes the needle assembly after use (fig. 11), but fails to teach a device further including an ejection mechanism configured to release the needle assembly in use from the loading mechanism upon a force exerted on the ejection mechanism in 

    PNG
    media_image6.png
    203
    405
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    390
    667
    media_image7.png
    Greyscale

Sibuet is considered analogous art because it pertains to a device meant to hold a needle body. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Pongpairochana to further include an ejection mechanism in order to remove the needle body after use (see Sibuet, see Google Patents Translation, abstract).
Regarding claim 9, Pongpairochana, as modified by Sibuet, disclose wherein the loading mechanism is configured to move in a first direction to receive the needle assembly (see .

    PNG
    media_image1.png
    934
    573
    media_image1.png
    Greyscale

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pongpairochana in view of Tsals (WO 9721457 A1). 
Regarding claim 10, Pongpairochana disclose substantially the device disclosed in claim 1, and further discloses a device wherein the device body includes a vial receiving portion (fig. 1, seat 3) to receive in use a vial for containing a pharmaceutical composition (fig. 1, cartridge 4), but fails to teach wherein the longitudinal axis of the vial receiving portion is perpendicular to the axis of the opening.
However, Tsals teaches that arranging a vial receiving portion (fig. 1, conduit needle 22 with stopper 19 and drug compartment 17) to be perpendicular to an opening (fig. 1, aperture 29) for the needle assembly (fig. 1, needle assembly 20) is known in the art.
Tsals is considered analogous art because it pertains to an injector apparatus for transdermal delivery of a drug. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Pongpairochana with the teachings of Tsals in order to have the device easily applied to the skin for effective drug delivery (see Tsals, pg. 4, lines 15-17)
Regarding claim 15, Pongpairochana discloses substantially the device disclosed in claim 14, but fails to teach wherein the primary needle projection and the vial connector are located on adjacent surfaces of the needle body.
However, Tsals teaches where the primary needle projection (fig. 1, delivery needle 21) and the vial connector (fig. 1, conduit needle 22) are located on adjacent surfaces of the needle body (fig. 1, delivery needle 21 and conduit needle 22 on needle assembly 20).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Pongpairochana with the teachings of Tsals in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anthonie (WO 9635466) discloses a needle holding device with an ejection mechanism the ejects the needle body upon a force acted upon a single direction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 7:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781